Title: From Thomas Jefferson to William Maury, 3 November 1820
From: Jefferson, Thomas
To: Maury, William


Dear Sir
Monticello
Nov. 3. 20.
Mr Thos W. Maury informs me you are about visiting Kentucky, and wish to be made known to some of the characters of worth in that state. I do my self the pleasure therefore of inclosing you letters to two friends of antient date, to whom I am sure my recommendations will not be indifferent. I have formerly known, but less intimately, some other gentlemen of that state, while in public life. but long retired from that, I know not now who of them are living, or who removed to other states.I sincerely regretted my accidental absence when you did me the favor to call at the Poplar Forest. I should have been much gratified in an opportunity of expressing to you, in person, the affectionate friendship I retain for your father, and the pleasure I recieve from every occasion, of manifesting it to him, or his. I endeavored to repair my loss by sending to Lynchburg an invitation for a repetition of your visit, but you had left the place. I expect to set out for that neighborhood on Wednesday next, and if you should recieve this before that time, I hope you will do me the favor of a visit to Monticello: and in every event be assured  of my great & friendly esteem & respect.Th: Jefferson